MEMORANDUM OF DECISION.
Elmer Joe Howard appeals from the judgment entered in the Superior Court, Androscoggin County, on a jury verdict finding him guilty of gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (Supp. 1987). Our review of the record discloses that, contrary to Howard’s contention, the verdicts were not irreconcilably inconsistent because the jury did not find him guilty on all counts charged in the indictment, State v. Neron, 519 A.2d 197, 201 (Me.1986); viewing the evidence in the light most favorable to the prosecution, the jury rationally could find beyond a reasonable doubt all the elements of the offense charged, State v. Barry, 495 A.2d 825, 826 (Me.1985); and at sentencing the trial court properly could consider the offense in relation to its effect on the victim of the crime, State v. Samson, 388 A.2d 60, 67-68 (Me. *12961978); 17-A M.R.S.A. § 1257(2) (Supp.1987).
The entry is:
Judgment affirmed.
All concurring.